 RIVERSIDE PRODUCE COMPANYVictor Miceli and Sam Miceli d/b/a Riverside Pro-duce Company and General Truck Drivers, Ware-housemen & Helpers Union, Local 467, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case 21-CA- 15776May 29, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn February 22, 1978, Administrative Law JudgeJames T. Rasbury issued the attached Decision in theabove-entitled proceeding finding that Victor Miceliand Sam Miceli d/b/a Riverside Produce Company(herein Respondent) had violated Section 8(a)(5) and(1) of the National Labor Relations Act, as amended,by failing to adhere to its then current collective-bar-gaining agreement with the Union and by refusing,upon request, to bargain with the Union in good faithin an effort to reach a new agreement. Thereafter,Respondent and the General Counsel filed exceptionsand supporting briefs.By Order dated August 3, 1978. the National La-bor Relations Board remanded this proceeding to theAdministrative Law Judge for the purpose of receiv-ing evidence on Respondent's alleged objective con-siderations for doubting the Union's majority statusat the time of the alleged refusal to bargain. On De-cember 19, 1978, the Administrative Law Judge is-sued his Supplemental Decision, also attached hereto,containing new findings of fact, conclusions of law,and a recommended Order. Thereafter, Respondentand the General Counsel filed exceptions to the Ad-ministrative Law Judge's Supplemental Decision andbriefs in support thereof, and Respondent filed an an-swering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record and theattached Decision and Supplemental Decision in lightof all the exceptions and briefs and has decided toaffirm the rulings, findings.' and conclusions2of theI The General Counsel and Respondent excepted to certain credibilityfindings made by the Administrative law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with respectto credibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Drv Wall Producis,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 The Administrative Law Judge concluded. inter alia. that Respondentseparately violated Sec. 8(a}(5) and (I) of the Act by unilaterally changingpreviously established terms and conditions of employment. by failing andrefusing to furnish employee information to the U'nion, and hby refusing toAdministrative Law Judge and to adopt his recom-mended Order, as set forth in the said SupplementalDecision and as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as set forth inhis Supplemental Decision and as modified below,and hereby orders that the Respondent, Victor Miceliand Sam Miceli d/b/a Riverside Produce Company,Riverside, California, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as so modified:I. Substitute the following for paragraph 2(a):"(a) Make contributions to the pension and healthwelfare trust funds on behalf of the employees whowere in the appropriate unit, thereby restoring anylosses or expense they have suffered as a result ofRespondent's failure to comply with terms of the trustfunds and Union contract which expired on July 4.1977."2. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:process grievances or union complaints up to and including the expirationdate of Respondent's contract with the Union. Respondent excepts to theseconclusions on the ground. inter aulia. that the complaint did not specificallyallege these violations Although the complaint did not specifically allege theforegoing violations found by the Administrative Law Judge, the allegationswere generally encompassed in the complaint, the issues were fully litigatedat the hearing. and the record fully supports his conclusions. Accordingly, weadopt the Administrative Law Judge's finding of these violations. See GeraldG. Gogin d/hla Gogin Trucking, 229 NlRB 529 1977).'The Administrative Law Judge found that Respondent violated the Actby refusing to furnish certain data concerning unit employees as requestedby the Union and by refusing to process gnevances or union complaints. iedeclined, however. to provide an affirmative remedy for these violations inview of the fact that, at the time of his Supplemental Decision, a year and ahalf had passed since the expiration of Respondent's contract with theUnion. We do not agree that the mere passage of time relieves Respondentof its obligation to affirmatively remedy these violations. Nevertheless, withregard to the processing of grievances and complaints we find that an affir-mative remedial provision is unwarranted herein, but we do so only becauseit is clear that the matters complained of in the grievances will he remediedby our affirmative "make whole" provision herein. However, with respect toRespondent's refusal to provide the requested employee data, Inasmuch asthe specific purpose of the Union's request is not clear from the record. weshall require Respondent. upon request, to furnish such data to the Union.Additionally, with regard to the Administrative Law Judge's "make whole"provision of his recommended Order. we note that because the provisions ofemployee benefit fund agreements are variable and complex. the Board doesnot provide at the adjudicatory stage of a proceeding for the addition ofinterest at a fixed rate on unlawfully withheld fund payments. We leave tothe compliance stage of this proceeding the question of whether Respondentmust pay any additional amounts into the pension and health and welfaretrust funds in order to satisfy our "make whole" remedy. These additionalamounts may be determined, depending upon the circumstances of eachcase, by reference toi provisions in the documents governing the funds and, ifthere are no governing provisions, by evidence of any loss directly attnbut-able to the unlawful withholding action, which might include the loss ofreturn on investment of the portion of funds withheld, additional administra-tive costs. etc .but not collateral losses Inland Cities, Inc , 241 N .RB No. 56(19791 We shall modify the recommended Order accordingly.242 NLRB No. 96615 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"(b) Upon request, furnish to the Union the em-ployee data requested by the Union on or about June9, 1977."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid and protectionTo refrain from any and all such activitiesexcept to the extent that the employees' bar-gaining representative and employer may havea collective-bargaining agreement which im-poses a lawful requirement that employees be-come union members.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT refuse to abide by all the termsand conditions of the contract between us andGeneral Truck Drivers, Warehousemen & Help-ers Union, Local 467, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, specifically the payments tothe pension and health and welfare trust fundsup to the expiration date of the union contract,July 4, 1977.WE WILL NOT refuse to provide the Union withnecessary and requested employee data or refuseto process employee complaints or grievances ina manner consistent with the then effective labormanagement agreement up to its expiration date,July 4, 1977.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesIn the exercise of rights guaranteed them by theNational Labor Relations Act.WE WILL make payment to the pension andhealth and welfare funds on behalf of the em-ployees who were in the appropriate unit to re-store the amount of the contributions due to thetrust funds pursuant to the union contract up tothe contract expiration date, July 4, 1977.WE WILL, upon request, furnish to the Unionthe employee data requested by the Union on orabout June 9, 1977.VICTOR MICELI AND SAM MICELI D/B/ARIVERSIDE PRODUCE COMPANYSUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas first heard before me in Riverside, California, on Octo-ber 20 and 21, 1977, pursuant to a complaint and notice ofhearing issued on July 13, 1977, by the Regional Director ofthe National Labor Relations Board for Region 21. Thecomplaint alleged violations of Section 8(a)( ) and (a)(5) ofthe National Labor Relations Act, as amended (herein theAct). The charge giving rise to the complaint and notice ofhearing was filed by the General Truck Drivers, Ware-housemen & Helpers Union, Local 467, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (herein Union, or Loci 467) on June 2,1977.On February 22, 1978, I rendered a Decision on the is-sues raised by the pleadings and the evidence received onOctober 20 and 21. 1977. In that Decision, I reached theconclusion that Respondent herein was a successor em-ployer and because of its course of conduct in making somepayments to the pension and health and welfare trust fundsas set forth in the union contract, it had adopted the prede-cessor employer's labor management agreement. Thepredecessor's agreement was not due to expire until July 4,1977, thus when Respondent herein failed to make the re-quired trust fund payments for the months of May, June,and July, 1977, and when it failed to provide the Unionwith requested employee information and/or respond to itsgrievances and requests for negotiations on a new contract,I found Respondent guilty of violating Section 8(a)(5) and(1) of the Act. In my earlier Decision, I directed Respon-dent to reimburse the Union's pension trust and health andwelfare trust for any financial losses suffered by reason ofRespondent's failure to comply with the terms of the trustfunds and union contract up to its expiration date of July 4,1977. with appropriate interest thereon. Respondent wasalso ordered to recognize and upon request bargain collec-tively with the Union and if an understanding was reachedto embody such understanding in a signed agreement.During the first hearing, Respondent sought to offer evi-dence through Victor Miceli of Respondent's asserted goodfaith doubt, based on objective considerations, of theUnion's majority status. This evidence was excluded be-cause, as I set forth in a footnote of my prior Decision, Iwas of the opinion that Respondent was seeking to litigatethe propriety of an RM petition in the context of an unfairlabor practice case. However, an offer of proof was madeand appears in the record at page 267.On August 3, 1978, the Board ordered that the record inthis proceeding be reopened and that a further hearing beheld to receive evidence on Respondent's asserted goodfaith doubt, based on objective considerations, of the616 RIVERSIDE PRODUCE COMPANYUnion's majority status as of the time of the alleged refusalto bargain.A hearing was held in Los Angeles, California, on Sep-tember 27, 1978, at which all parties were represented bycounsel and given a full opportunity to present evidence asdirected by the Board in its Order.Upon the entire record in this case and based upon myobservations of the witnesses and the briefs of the parties, Ihereby make the following:SUPPLEMENTAL FINDINGS OF FACTI. THE ADDITIONAL EVIDENCEVictor Miceli testified that in late February or earlyMarch 1977, he had a conversation with Jack Johnson, adriver-salesman, in which Johnson informed him "that hewas unhappy with the Union, because he had made a num-ber of contacts to the Union concerning specific problemsthat he had, and that they never afforded him the courtesyof returning his call. And he stated to me that he was dissat-isfied with the Union and that he didn't think the Unionwas doing him any good."During the same time, Miceli testified that he had a con-versation with Eddie Stanwick, a driver-salesman, who ad-vised him that he had formerly been employed by a "unionhouse" and "if Riverside Produce went union, that hewould no longer work for the Riverside Produce; he wouldgo some place else." Stanwick further told him, "any placethat he [Stanwick] had worked where they had a union,they became uncompetitive and unable to meet the compe-tition and that the prospects of the business being a successwere not good."About the same time, Miceli testified that John Romo, adriver-salesman, told him that he (Romo) was opposed tothe Union because he had worked at a produce companywhere he had a grievance and the Union had failed to sup-port him. According to Miceli, Romo "did not want to be-come or would not become a part of the Union."According to Miceli, during the same time, he had a con-versation with Tony Douglas, a driver-salesman, who toldhim, "That he was not for the Union. He was against theUnion. And that he would not join, I believe is what hesaid; he would not join the Union."Miceli further testified that sometime in April 1977, JohnRomo quit and was replaced by employee Pat de Franciscoduring the first part of June 1977. According to Miceli.shortly after de Francisco became an employee, he toldMiceli, "he didn't want to join any goddamn union" andasked what he could do to prevent it. According to Miceli,he suggested that he (de Francisco) contact the NationalLabor Relations Board and ask them what he should do.'Ne;'her the Charging Party's counsel nor the counsel forthe General Counsel called additional witnesses, but werecontent to cross-examine Victor Miceli. The cross-examina-tion established that while Miceli was able to recall withgreat clarity and precision the antiunion comments of theemployees as heretofore set forth, he was not able to recallThe testimony of Miceli concerning what he was told by his employeesregarding the Union is almost identical to the offer of proof that appears inthe record of the first hearing.in any instance what conversation may have preceeded theantiunion remarks or why the employees elected to volun-teer, without solicitation, their antiunion remarksAnalysis and ConclusionsRespondent's objective considerations of its good faithdoubt of the Union's majority status would seem to be threepronged. First, his conversation with four of the probablesix employees in the bargaining unit:' second, the fact thatpayments to the trust funds had only been made on behalfof two employees-Johnson and Martinez: third, that lie(Victor Miceli) had never received any communicationfrom the Union that there existed a union contract.There exists no objective basis on which it might be saidthat the testimony of Victor Miceli regarding the antiunioncomments of four of Repondent's employees was anythingbut truthful. Neither the General Counsel nor Respondentsubpenaed any of the employees and their version of whatmight have been said in the critical conversations has notbeen heard. However, I remain suspect as to the total can-dor of Victor Miceli's testimony for the following reasons.Victor Miceli contended that he had no knowledge of theUnion until Respondent received the Union's form letterdated April 5, 1977, which requested the opening of thecontract for negotiations. However, in August 1976, shortlyafter Victor and Sam Miceli acquired the business, SamMiceli and Bill Bousman, an employee, had a difference ofopinion in which the Union was brought into the conversa-tion. In November 1976, Molina, the Union's businessagent, called on Respondent and met and talked with SamMiceli. In February 1977, Molina again called at the prem-ises of Respondent and visited with Sam Miceli. At thattime, there was a discussion between Molina and SamMiceli regarding one of the employees with whom SamMiceli contended he was having problems and later an ex-change of correspondence regarding the matter. It is incon-ceivabie that this knowledge of the Union on the part ofSam Miceli was not imparted to this brother Victor.' Inaddition, as was pointed out in the earlier Decision, VictorMiceli had a conversation with Jack Johnson, in February,concerning whether or not a particular day was to be re-garded as a holiday and the matter was resolved by refer-ring to an unsigned copy of a union contract which Johnsonprovided Victor Miceli. Perhaps the strongest and mostconvincing evidence of Victor Miceli's knowledge of theUnion's presence and bargaining role stem from the factthat he (Victor Miceli) signed the August and December1976 pension payments to the trust funds.As to Respondent's claim that there were only twonamed employees out of the six employees in the bargain-ing unit that appeared on the monthly trust fund reports,: As indicated In the first Decision, Miceli listed Stanwick, Johnson, Mar-tinez. and Romo as regular employees in April 1977. Teno Sanchez, one ifthe former owners, who was employed by Respondent to make the ear'.morning drive to the Los Angeles market to purchase and return to Riversidewith the newly acquired produce, and Tony Douglas, a part-time employee,would probably cor,.prise the entire unit.3 Moreover, it makes no difference legally, because Victor and Sam Miceliwere partners and knowledge on the part of one responsible supervisor andagent of Respondent would be sufficient to regard Respondent as havingknowledge.6i 7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis situation stemmed from Respondent's own misconduct.The usual procedure is for the employer to delete or addnames of new employees as the situation demands and asprovided for on the forms accompanying payment. In thisinstance, Respondent had failed to add the names of thenew employees as they were hired. Omissions by an em-ployer are generally only picked up at the time of an auditby the trust fund representatives. It was Respondent thatwas at fault and it would hardly seem right or equitable toallow Respondent to benefit from its own misconduct.There is no basis for Respondent to claim that it hadnever been apprised of the role of the Union in representingRespondent's employees in view of the undenied testimonyof Robert Molina, a union business agent, that he called onSam Miceli in November 1976 and again in February 1977.Moreover, as was pointed out in the prior Decision in thismatter, Sam Miceli and Molina discussed on the occasionof the November visit by Molina the nonunion status of theH & L Produce Company, a competitor of Respondent, atwhich time Sam Miceli responded, "we don't mind being inthe Union as long as our competition is too." This knowl-edge of the Union's representational status and the continu-ous payments of the pension and welfare trust monies fromAugust 1976 through March 1977, even though the pay-ments did not include all of the employees for whom pay-ments should have been made, are clearly convincing ofRespondent's adoption of the union contract.I find, as I did in the prior Decision, that from August 4,1976, until July 4, 1977, the Union was the exclusive bar-gaining representative of all employees in an appropriatebargaining unit within the meaning of Section 9(a) of theAct and Respondent's unilateral action in changing thosewages, hours, and working conditions without negotiatingwith the exclusive bargaining representative was a violationof Section 8(a)(5) and (I) of the Act. Moreover, Respon-dent's failure to provide the Union with requested em-ployee information and the refusal to follow the grievanceprocedure set forth in the then effective contract was fur-ther violative of Section 8(a)(5) and (1) of the Act.Suspicious as I am of Victor Miceli's testimony regardingthe conversations with a majority of the employees in thethen existing bargaining unit, which conversations form thebasis of his objective considerations creating his good faithdoubt as to the Union's majority status, nevertheless thesesuspicions are based on inferences only and it is entirelypossible that a majority of the employees are no longerdesirous of being represented by the Union.The Regional Office operates under the supervision of theGeneral Counsel of the National Labor Relations Boardand has an investigative responsibility to the public, to theemployers and the employees to see that the purposes anddirectives as set forth in the Act are fully adhered to. Theoffer Jf proof set out in the record of the first hearing out-lined in brief form the names and comments of each of theemployees whom Victor Miceli claimed voluntarily re-ported their disenchantment with the Union. In preparationfbr the supplemental hearing it would have been relativelyeasy to have interviewed each of those employees and ob-tained their versions of the incidents. If their versions of theincidents were different from that indicated in the offer ofproof, each of them could easily have been subpenaed totestify at the second hearing. Because of the General Coun-sel's failure to come forward with this readily accessibletestimony, it tends to lend credence to Victor Miceli's ver-sion of the conversations. Accepting Miceli's version of thefour employees disenchantment with the Union and thetime of these conversations-late February or early March1977-this was at a time prior to the discontinuance of thepension and welfare trust fund payments and thus the em-ployees' attitudes toward the Union were not created be-cause of Respondent's unfair labor practices and Respon-dent will not be benefiting from its own misconduct.'Based on all the evidence and the logical inferences to bedrawn therefrom, I find that Respondent had a good faithdoubt, based on objective considerations, of the Union'smajority on or about April 27, 1977, when the RM petitionwas filed.CONCLUSIONS OF LAWI. Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. General Truck Drivers, Warehousemen & HelpersUnion, Local 467, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) of theAct.3. All employees of Respondent at its Riverside, Califor-nia, location, excluding clericals, office workers, janitors,and supervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4. Respondent was, and is, a legal successor to the priorowner and, because of a course of conduct it adopted thepredecessor's union contract and is obligated to adhere tothe terms of said contract until the contract's expirationdate which was July 4, 1977.5. By failing and refusing, since on or about April 1977,to recognize and bargain with the Union as the exclusiverepresentative of the employees in the appropriate bargain-ing unit until the contract's termination date, Respondentengaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.6. By unilaterally changing previously established termsand conditions of employment for unit employees after hav-ing adopted the predecessor's contract and becomingbound thereby, and by failing to adhere to the obligationsas set forth in the labor management agreement, Respon-dent engaged in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.7. By failing and refusing to furnish employee informa-tion to the Union, and by refusing to process grievances orunion complaints up to and including the expiration date ofthe union contract (July 4, 1977), Respondent violated Sec-tion 8(a)(5) and (1) of the Act.8. Since on or about April 1977, Respondent has hadreason to believe, based on objective considerations, thatthe Union no longer represented a majority of the employ-ees involved in an appropriate bargaining unit.'Cf. C d C Plywood Corporation and Veneers, Inc., 163 NLRB 1022(1967).618 RIVERSIDE PRODUCE COMPANYTHE REMEI)YHaving found that Respondent has committed certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom, and that it take the affirma-tive action provided for in the recommended Order below.which I find necessary to effectuate the policies of the Act.5Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER6The Respondent, Victor Miceli and Sam Miceli d/b/aRiverside Produce Company, its agents, successors, and as-signs shall:I. Cease and desist from:(a) Refusing to abide by all the terms and conditions ofthe contract between the Union and Respondent, specifi-cally the payments to the pension and health and welfaretrust funds up to the expiration date of the Union contract,July 4, 1977.(b) Refusing to provide the Union with necessary andrequested employee data and refusing to process uniongrievances or complaints in a manner consistent with thethen effective labor management agreement up to its expi-ration date, July 4, 1977.In view of the fact that a year and a half has passed since the unioncontract expired, I shall not direct Respondent to furnish the employee datarequested or to take any corrective action because of its failure to processemployee grievances arising after Respondent's good faith doubt of theUnion's majority status.6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of rightsguaranteed them by the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Make the Union's pension and health and welfaretrust funds whole for any financial losses the, may havesuffered by reason of Respondent's failure to comply withterms of the trust funds and union contract which expiredon July 4, 1977, with interest thereon at the rate and in themanner provided by the Board in Florida Steel Corporation,231 NLRB 651 (1977).7(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying. all pay-roll records, social security payment records, timecards.personnel records, and all other records relevant or neces-sary to facilitate the determination of the amounts due thetrust funds under the terms of this Order.(c) Post at its place of business in Riverside, California,the notice attached hereto as "Appendix."' Copies of saidnotice, on forms provided by the Regional Director for Re-gion 21. after being signed by Respondent's representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to ensure that said notices are not altered. defaced,or covered by any other material.(d) Notify the Regional Director, in writing. within 20days from the date of the date of this Order, what stepsRespondent has taken to comply herewith.'See, generally, Isis Plumbing & Heatring Co., 138 NI.RB 716 (1962.8 In the event that this Order is enfiorced by a Judgment ofla United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."619